Exhibit 99.1 Almost Family, Inc. Steve Guenthner (502) 891-1000 The Ruth Group Investor Relations Nick Laudico (646) 536-7030 nlaudico@theruthgroup.com Almost Family Reports First Quarter 2014 Results Louisville, KY, May 6, 2014 – Almost Family, Inc. (Nasdaq: AFAM), a leading regional provider of home health nursing and personal care services, announced today its financial results for the three months ended March 31, 2014. First Quarter Highlights: · Record net service revenues of $120.0 million · Net income attributable to Almost Family, Inc. of $1.3 million, or $0.13 per diluted share · Diluted EPS from continuing operations of $0.14 including $0.20 of acquisition related expenses, excluding which diluted EPS would have been $0.34 · Visiting Nurse segment net revenues were $95.7 million and Personal Care segment revenues were $24.3 million · Results include a full quarter of operating results from the acquisition of SunCrest on December 6, 2013 which added $0.13 to diluted EPS from continuing operations for the quarter Comments on First Quarter 2014 Results William Yarmuth, Chief Executive Officer, commented on the quarter: “We are pleased with our results for the quarter.Our integration of SunCrest continues on target and we remain focused on adapting our operations to the challenges presented by the initiation of rebasing.We continue to be extremely positive about the opportunity our SunCrest operations present for the long term growth of our organization.We strongly believe home health care will play an ever increasing role in managing health care costs and we will continue to look to acquisitions in this area as a key component of our approach to building shareholder value.” Steve Guenthner, President, added: “Consistent with the statements in our 2013 year-end release, we experienced some disruption of admission volumes in the highly competitive Florida market, where we have meaningful overlap with our acquired SunCrest branches.We will continue to work through this expected integration challenge over the balance of 2014.The Medicare rebasing adjustments to home health reimbursement will force us to address every opportunity to control costs without compromising the quality of care we provide to our patients.That is a challenge that we are currently addressing and on which we will continue to focus as we move forward.” Almost Family Reports First Quarter 2014 Results Page 2 May 6, 2014 Yarmuth concluded: “We want to thank our nearly 12,000 caring employees for their commitment and dedication to improving the lives of our patients, while helping us prudently and efficiently manage the costs of providing these critical patient services.” The Company noted that rate cuts resulting from Medicare’s previously announced rebasing of home health reimbursement rates are being phased in over the four-year period from 2014 through 2017. First Quarter Financial Results Almost Family reported first quarter results that included a full quarter of operating results for the following acquisitions, as compared to our results for the first quarter of 2013: · The December 6, 2013 acquisition of SunCrest added $33.8 million to revenue ($29.9 million VN and $3.9 million PC) and $0.13 to diluted EPS from continuing operations. · As previously disclosed, one-time transaction costs, severance, wind-down, lease abandonment and transition costs related to the SunCrest transaction are expected to be between $7 million and $8 million incurred over the period from closing through the end of 2014.Approximately $3.1 million ($0.20 per diluted share) of such costs were incurred in the quarter ended March 31, 2014. · The July 19, 2013 acquisition of Indiana Home Care Network added $2.6 million of revenue to the VN segment and $0.01 to diluted EPS from continuing operations · The October 4, 2013 acquisition of our 61% interest in Imperium lowered diluted EPS from continuing operations by $0.01.Operating costs of $243,000 associated with Imperium are included in our corporate expenses.Imperium did not generate any material revenue in the period. Medicare rate cuts, from sequestration for episodes ending after March 31, 2013, combined with 2014’s rebasing cuts, reduced revenue and operating income by $1.8 million and diluted EPS from continuing operations by $0.12.VN segment Medicare admissions decreased organically by 5.8%, primarily in our Florida operations where we have overlap with SunCrest operations.Our PC segment hours of service and revenues grew by 5.3% organically and 8.0% through acquisition. Our effective tax rate for the first quarter of 2014 was 41.5% compared to 37.1% for the first quarter of 2013.The higher year to date 2014 income tax rate from continuing operations was primarily due to a benefit recognized in the first quarter of 2013 resulting from the January 2, 2013 retroactive extension of the Work Opportunity Tax Credit (WOTC).The WOTC has not yet been extended for 2014. Discontinued Operations In the first quarter of 2014, the Company’s VN segment exited a market in the Northeast through the closure of a branch location. In conjunction with the SunCrest acquisition, the Company acquired some operations which had been discontinued prior to acquisition.During the quarter ended June 30, 2013, the Company completed the sale of two Alabama locations, which operated in the VN segment.The operations and any related gain on sale for these operations were reclassified from continuing operations into discontinued operations for all periods presented. Almost Family Reports First Quarter 2014 Results Page 3 May 6, 2014 ALMOST FAMILY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (In thousands, except per share data) Three Months Ended March 31, Net service revenues $ $ Cost of service revenues (excluding depreciation & amortization) Gross margin General and administrative expenses: Salaries and benefits Other Deal and transition costs 11 Total general and administrative expenses Operating income Interest expense, net ) ) Income before income taxes Income tax expense ) ) Net income from continuing operations Discontinued operations: Loss from operations, net of tax of ($48) and ($51) ) ) Gain on sale, net of tax - - Loss on discontinued operations ) ) Net income Net loss - noncontrolling interests - Net income attributable to Almost Family, Inc. $ $ Per share amounts-basic: Average shares outstanding Income from continuing operations attributable to Almost Family, Inc. $ $ Discontinued operations ) ) Net income attributable to Almost Family, Inc. $ $ Per share amounts-diluted: Average shares outstanding Income from continuing operations attributable to Almost Family, Inc. $ $ Discontinued operations ) ) Net income attributable to Almost Family, Inc. $ $ Almost Family Reports First Quarter 2014 Results Page 4 May 6, 2014 ALMOST FAMILY, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands) March 31, 2014 ASSETS (UNAUDITED) December 31, 2013 CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable - net Prepaid expenses and other current assets Deferred tax assets TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT - NET GOODWILL OTHER INTANGIBLE ASSETS OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued other liabilities Current portion - notes payable and capital leases TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES: Revolving credit facility Deferred tax liabilities Other liabilities TOTAL LONG-TERM LIABILITIES TOTAL LIABILITIES NONCONTROLLING INTEREST - REDEEMABLE STOCKHOLDERS' EQUITY: Preferred stock, par value $0.05; authorized 2,000 shares; none issued or outstanding - - Common stock, par value $0.10; authorized 25,000; 9,542 and 9,500 issued and outstanding Treasury stock, at cost, 92 and 91 shares ) ) Additional paid-in capital Noncontrolling interest - nonredeemable ) ) Retained earnings TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ Almost Family Reports First Quarter 2014 Results Page 5 May 6, 2014 ALMOST FAMILY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (In thousands) Three Months Ended March 31, Cash flows from operating activities: Net income $ $ Loss on discontinued operations, net of tax ) ) Net income from continuing operations Adjustments to reconcile income to net cash provided by operating activities: Depreciation and amortization Provision for uncollectible accounts Stock-based compensation Deferred income taxes ) 90 Change in certain net assets and liabilities, net of the effects of acquisitions: Accounts receivable ) ) Prepaid expenses and other current assets Other assets 55 52 Accounts payable and accrued expenses ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Acquisitions, net of cash acquired - - Net cash used in investing activities ) ) Cash flows from financing activities: Credit facility repayments ) - Proceeds from stock options exercises 39 - Purchase of common stock in connection with share awards ) - Tax impact of share awards ) - Payment of special dividend ) - Principal payments on notes payable and capital leases ) - Net cash used in financing activities ) - Cash flows from discontinued operations Operating activities ) ) Investing activities - (2 ) Net cash used in discontinued operations ) ) Net change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Almost Family Reports First Quarter 2014 Results Page 6 May 6, 2014 ALMOST FAMILY, INC. AND SUBSIDIARIES RESULTS OF OPERATIONS (UNAUDITED) (In thousands) Three Months Ended March 31, Change Amount % Rev Amount % Rev Amount % Net service revenues: Visiting Nurse $ % $ % $ % Personal Care % Operating income before corporate expenses: Visiting Nurse % % % Personal Care % Deal and transition costs % 11 % NM Corporate expenses % % % Operating income % % ) -56.1 % Interest expense, net ) -0.3 % ) % ) NM Income tax expense ) -0.7
